Citation Nr: 1046944	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-20 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at Edward John Noble Hospital October 10-14, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty from March 1941 to November 1944.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Medical Center (VAMC) in Canandaigua, New York.  It was 
previously the subject of August 2009 and April 2010 Board 
remands.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The appeal is remanded for additional development to comply with 
the April 2010 Board remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Board is obligated by law to ensure that 
the record complies with its directives.  Compliance is 
mandatory.  Id.; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In the present case, reimbursement from VA for unauthorized 
emergency medical treatment is authorized under two statutory 
provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002 
& Supp. 2010).

First, under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the Veteran 
received care for: (a) an adjudicated service- connected 
disability; (b) non-service-connected disabilities associated 
with and held to be aggravating an adjudicated service- connected 
disability; (c) any disability of a Veteran who has a total 
disability permanent in nature resulting from a service-connected 
disability; or (d) any illness, injury or dental condition in the 
case of a Veteran who is participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 and who is medically 
determined to be in need of hospital care or medical services for 
any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 
1728(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 17.120(a) 
(2010).

Secondly, under 38 U.S.C.A. § 1725, pursuant to the Veterans 
Millennium Health Care and Benefits Act (Act), payment or 
reimbursement of non-VA emergency medical services for 
nonservice-connected disorders for Veteran's without insurance is 
available if certain conditions are met.  38 U.S.C.A. § 1725 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1000-17.1008 (2010).  
The E.J. Noble hospital bill reflects that the Veteran is in 
receipt of health insurance through Medicare.  Thus, he does not 
meet the requirements for eligibility under this provision.  See 
id. 

The benefit was denied by the VAMC in February 2009 because the 
Veteran failed to show an emergency medical condition.  38 C.F.R. 
§ 17.120(b).  The VAMC obtained a March 2009 medical opinion 
reiterating that the private hospital care was for non-emergency 
condition.  The Board reviewed the record and remanded the issue 
in August 2009 for additional development of the evidence.  

Following the August 2009 Board remand, the Canandaigua VAMC sent 
an August 2009 letter to the Veteran asking him to identify the 
private treatment providers.  The Veteran did not respond.  The 
appeal again became before the Board in April 2010 and was again 
remanded for additional development.  

Following the April 2010 Board remand, the Canandaigua VA medical 
Center (Canandaigua VAMC) obtained records from P.S., DPM (Dr. 
P.S.) and sent a June 2010 record request to K.V., MD (Dr. K.) 
that did not receive a response.  Dr. PS's notes, dated October 
8, 2008, reflect that the Veteran had an open wound of his left 
second toe.  She recommended immediate intervention and contacted 
Dr. K. to schedule surgery.  She asked Dr. K. to consider an 
amputation of the left second toe.  Again, the previously 
available E.J. Noble Hospital records show that Dr. PS attempted 
to admit the Veteran to a VA medical center, but was denied.  The 
record remains unclear as to which VA facility Dr. P.S. contacted 
on or around October 8, 2008.   

The Veteran appears to contend in his February 2009 notice of 
disagreement that the nearest VA facility was Syracuse, New York.  
It would require travel of approximately 220 miles.  Again, the 
legible copy of the Veteran's NOD has not been obtained.  Without 
it, it is difficult to determine his account of the events 
surrounding his hospitalization.  

The Board finds the following development action must be 
completed.  First, obtain all VA treatment records starting in 
October 2007 through the end of November 2008 to ascertain the 
state of the foot disability before and after private treatment.  
Obtain all phone logs by VA healthcare providers on October 8-10, 
2008.  Determine if a legible copy of the Veteran's NOD is 
available.  If the legible NOD or phone logs are not available, 
include documentation of search actions taken for these items.  
Lastly, after obtaining all evidence generated by the actions 
above, send the claims file to a VA healthcare provider for 
review.  Based upon review of the claims file, the examiner must 
opine whether the treatment was emergent and whether a VA 
facility was feasibly available. 

The Board stresses that compliance with remand instructions is 
mandatory.  Stegall, supra.; D'Aries, supra.  The Board is 
obligated by law to ensure that the record complies with its 
directives.  The VAMC must ensure that the development actions 
comply with the remand instructions below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain all VA treatment records from 
October 2007 through the end of November 2008 
for the Veteran.  

2.  Obtain all phone logs by VA healthcare 
providers on October 8-10, 2008 pertaining to 
the Veteran's query for VA in-patient 
treatment for his foot.  If such records are 
unavailable, document all search actions 
taken and incorporate such documentation into 
the claims file.  

3.  Determine if a legible copy of the 
Veteran's notice of disagreement is 
available.  If so, associate it with the 
claims file.  If a legible copy is 
unavailable, document all search actions 
taken to find a legible copy and incorporate 
such documentation into the claims file.    

4.  After completing the actions listed above 
and incorporating all newly generated 
documents into the claims file, contact an 
appropriately qualified healthcare provider 
for an opinion.  The examiner must review the 
updated claims file and provide an opinion 
whether it is more likely or less likely the 
Veteran's left foot condition necessitated 
emergency medical care on October 10, 2008.  
If so, comment whether VA facilities were 
feasibly available.  An explanation must 
accompany all opinions.  

5.  To help avoid future remand, the VAMC 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
remand.  If any action is not undertaken, or 
is taken in a deficient manner, appropriate 
corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



